Exhibit 10.16

 

 

Notice of Grant of Restricted Stock Units and

Restricted Stock Unit Award Agreement

  

Hologic, Inc.

ID: 04-2902449

35 Crosby Drive

Bedford, MA 01730

 

 

 

Participant Name   

Plan: 2008 Equity Incentive

Plan (the “Plan”)

 

 

Effective GRANT DATE, you have been granted an award of SHARES GRANTED
restricted stock units (“RSUs”) of Hologic, Inc. (the “Company”). The RSUs are
granted pursuant to the terms and conditions of the Plan, referenced above, and
the restricted stock unit award agreement (the “RSU Agreement”) provided
herewith.

Subject to the terms and conditions of the RSU Agreement and the Plan, the RSUs
will vest in full on the first anniversary of the grant date (the “Restriction
Lapse Date”), entitling you to receive one share of the Company’s common stock
for each RSU so vested.

By your signature and the Company’s signature below, you and the Company agree
that these RSUs are granted under and governed by the terms and conditions of
the Plan and the RSU Agreement.

 

 

 

 

Hologic, Inc.

  

 

Date

  

 

Electronic Signature

  

 

Acceptance Date

  



--------------------------------------------------------------------------------

Hologic, Inc.

Restricted Stock Unit Award Agreement

Restricted Stock Unit Award Agreement (the “Award Agreement”) pursuant to the
Hologic, Inc. 2008 Equity Incentive Plan, as it may be amended from time to time
(the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company and the Grantee desire to enter into an agreement whereby
the Company will grant the Grantee Restricted Stock Units (“RSUs”) in respect of
the Company’s Common Stock, $.01 par value per share (the “Common Stock”), as
set forth in the Notice of Grant of Restricted Stock Units to which this Award
Agreement is attached (the “Award Notice”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of RSUs. Pursuant to the terms and conditions of this Award Agreement
and the Plan (which is incorporated herein by reference), the Company hereby
grants to the Grantee the number of RSUs as provided in the Award Notice. The
shares of Common Stock covered by these RSUs are sometimes hereinafter referred
to as the “RSU Shares”. The number and class of securities and vesting schedule
of the RSUs are subject to adjustment as set forth in the Plan. In the event of
a conflict between the terms and conditions of the Plan and this Award
Agreement, the terms and conditions of the Plan shall prevail. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Plan.

2. Restricted Stock Units. Each RSU entitles the Grantee to receive from the
Company (i) one share of Common Stock for each RSU Share vested as of a Vesting
Date (as defined below) and (ii) the right to receive notional dividend
equivalents, if any, each in accordance with the terms of this Award Agreement
and the Plan. As soon as practical after a Vesting Date, the Company shall
deliver the RSU Shares which have vested on that date.

3. Dividend Equivalents. Until the Vesting Date, whenever dividends are paid or
distributed with respect to the Common Stock, the Grantee shall be entitled to
receive notional dividend equivalents (the “Dividend Equivalents”) in an amount
equal in value to the amount of the dividend or property distributed on a single
share of Common Stock, multiplied by the number of RSUs credited to the
Grantee’s account as of the record date for such dividend or distribution.
Payment of the notional dividend equivalents paid on RSUs will be withheld by
the Company and shall be delivered to the Grantee as of the Vesting Date, if and
only to the extent that the RSUs have vested as of said date, as set forth in
paragraph 4.

4. Vesting. The RSUs granted hereby will vest on the earlier to occur of (i) the
Restriction Lapse Dates as provided in the Award Notice with respect to the
number of shares as provided in the Award Notice, or (ii) in their entirety on
the earlier to occur of (A) the termination of the Grantee’s Service (as defined
below) as a result of the death or Permanent Disability (as defined in
Section 23(e)(3) of the Code) of the Grantee or (B) the occurrence of a Change
of Control (as defined in the Plan); provided that in each such case (referred
to in clauses (i) and (ii), above), the Grantee has remained in continuous
Service through such date, termination or Change of Control, as applicable (the
“Vesting Date”). For purposes of this Agreement, the term “Service” shall mean
service as a Service Provider to the Company; and the term “Service Provider”
shall mean an employee, officer or director of the Company or an Affiliate of
the Company or a consultant currently providing services to the Company or an
Affiliate of the Company. Whether a termination of Service shall have occurred
for purposes of this Agreement shall be determined by the Company, which
determination shall be final, binding and conclusive. If the Grantee’s Service
is terminated prior to the Vesting Date, then the unvested RSUs shall terminate
and Grantee shall have no further rights hereunder, including without limitation
any rights to receive any Dividend Equivalents as set forth in paragraph 3.

5. Nontransferability. The RSUs granted pursuant to this Agreement may not be
transferred without the consent of the Company, other than by will or the laws
of descent and distribution.

6. No Rights Other Than Those Expressly Created. Neither this Award Agreement,
the RSUs, nor any action taken hereunder shall be construed as (i) giving the
Grantee any right to be retained in the Service of, or continue to be affiliated
with, the Company, (ii) giving the Grantee any equity or interest of any kind in
any assets of the Company, or (iii) creating a trust of any kind or a fiduciary
relationship of any kind between the Grantee and the Company. As to any claim
for any unpaid amounts or distributions under this Award Agreement, any person
having a claim for payments shall be an unsecured creditor. The Grantee shall
not have any of the rights of a stockholder with respect to any RSU Shares or
any Dividend Equivalents until such time as the underlying RSU has been vested
and the RSU Shares have been issued.

 

2



--------------------------------------------------------------------------------

7. Compliance with Laws.

(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon the Vesting Date or at some other time. The Company may
require, upon the Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.

(b) Securities Law Compliance. Upon vesting (or partial vesting) of the RSUs
granted hereunder, the Grantee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the RSU Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of RSU Shares until
completion of such registration or other qualification of such shares under any
federal or state laws, or stock exchange listing, as the Company may consider
appropriate. In addition, the Company may require that prior to the issuance or
transfer of RSU Shares, the Grantee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Company deems necessary
or advisable under any applicable federal and state securities laws. The RSU
Shares issued hereunder may be legended to reflect such restrictions.

(c) General. No RSU Shares shall be issued or Dividend Equivalents distributed
upon vesting of an RSU granted hereunder unless and until the Company is
satisfied, in its sole discretion, that there has been compliance with all legal
requirements applicable to the issuance of such RSU Shares and/or distribution
of such Dividend Equivalents.

8. Miscellaneous.

(a) 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.

(b) Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, and shall interpret all provisions of this
Award Agreement and the underlying RSUs, as it deems necessary or desirable, in
its sole and unfettered discretion. Such determinations and interpretations
shall be binding on and conclusive to the Company and the Grantee.

(c) Amendment. This Award Agreement may only be modified or amended by a writing
signed by both parties.

(d) Notices. Any notices required to be given under this Award Agreement shall
be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Hologic, Inc.

35 Crosby Dr.

Bedford, MA 01730

Attention: Chief Financial Officer

if to the Grantee:

As set forth in the records of the Company

or to such other address as either party may designate under the provisions
hereof.

(e) Entire Agreement. This Award Agreement shall supersede in its entirety all
prior undertakings and agreements of the Company and Grantee, whether oral or
written, with respect to the RSUs granted hereunder.

(f) Successors and Assigns. The rights and obligations of the Company under this
Award Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company.

 

3



--------------------------------------------------------------------------------

(g) Applicable Law; Severability. All rights and obligations under this Award
Agreement shall be governed by the laws of the State of Delaware. In the event
that any court of competent jurisdiction shall determine that any provision, or
any portion thereof, contained in this Award Agreement shall be unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Award Agreement
shall nevertheless remain in full force and effect.

(h) Paragraph Headings; Rules of Construction. The paragraph headings used in
this Award Agreement are for convenience or reference, and are not to be
construed as part of this Award Agreement. The parties hereto acknowledge and
agree that the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Award Agreement.

(i) Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this Award Agreement, the
Grantee consents and agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, the Company
will provide such copies upon request.

(j) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party, unless explicitly provided for herein.
No single or partial exercise of any right, power or remedy under this Award
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.

(k) Counterparts. The Award Notice to which this Award Agreement is a part may
be executed in multiple counterparts, including by electronic or facsimile
signature, each of which shall be deemed in original but all of which together
shall constitute one and the same instrument.

 

4